Citation Nr: 1628169	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-47 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and peripheral vascular disease of the left lower extremity. 

2.  Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy, right lower extremity, with neuralgia, prior September 29, 2015, and in excess of 20 percent on or after September 29, 2015. 

3.  Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy, left lower extremity, with neuralgia, prior September 29, 2015, and in excess of 20 percent on or after September 29, 2015.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus. 




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1985 to October 1985 and from October 2003 to February 2005.  His awards and decorations include the Combat Infantryman Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA)  Regional Office (RO) in Winston-Salem, North Carolina.

In August 2013, the Veteran's representative withdrew the request for a hearing before the Board.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Board remanded the claim in July 2015 for further development.  The case was subsequently returned to the Board for appellate review.

Moreover, in an October 2015 rating decision, the Appeals Management Center (AMC) assigned increased disability ratings of 20 percent for peripheral neuropathy with neuralgia for each lower extremity effective from September 29, 2015.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35  (1993).  Thus, the issues remain on appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue(s) of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service-connected type II diabetes mellitus requires insulin and a restricted diet, but not a regulation of his activities.

2.  Prior to September 29, 2015, the Veteran's service-connected bilateral lower extremity peripheral neuropathy was manifested by numbness and tingling with bilateral distribution deficit but normal motor function, which is productive of mild incomplete paralysis. 

3.   For the period on and after September 29, 2015, the Veteran's service-connected bilateral lower extremity peripheral neuropathy is manifested by pain, numbness, and paresthesias, with evidence of decreased sensation and decreased deep tendon reflexes, but normal strength which is productive of moderate incomplete paralysis. 




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and peripheral vascular disease of the left lower extremity have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.119, Diagnostic Code 7913 (2015).

2.  For the period prior to September 29, 2015, the criteria for an evaluation in excess of 10 percent for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8720 (2015).

3.  For the period on and after September 29, 2015, the criteria for an evaluation in excess of 20 percent for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8720 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to obtain the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187  (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120  (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473  (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37  (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).

In this case, the RO provided the Veteran with a notice letter in September 2009 prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The September 2009 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 22 Vet. App. at 37.  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The September 2009 letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding evidence that is relevant to the claim decided herein. 

The Veteran was afforded VA examinations in November 2009 and September 2015 in connection with his claim for an increased evaluation for type II diabetes mellitus.  When VA undertakes to provide a VA examination and obtain a VA opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds that the examinations obtained in this case are adequate, as they were predicated on consideration of the Veteran's claims file, his lay assertions, medical history, and physical examination.  The examination reports include the findings necessary to evaluate the disability under the rating criteria.

There is also no lay or medical evidence of record indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a)  (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Finally, the Board notes that the case was remanded in July 2015 so that additional VA treatment records and current VA examinations could be obtained.  The Board finds that there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268   (1998).

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied. Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  "Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran's service-connected diabetes mellitus with erectile dysfunction and peripheral vascular disease of the left lower extremity is currently assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364  (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362  (quoting 38 C.F.R. § 4.119 , Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected type II diabetes mellitus with erectile dysfunction and peripheral vascular disease of the left lower extremity.  
  
A review of the Veteran's VA treatment records during the appeal period show that the Veteran's diabetic care providers advised him to engage in exercise and physical activity.  An April 2009 diabetes case management note states that the Veteran should engage in physical activity thirty minutes three times per week and walk thirty minutes four to five times per week.  In November 2009, the Veteran reported that he planned to exercise more and eat better.  In addition, a January 2014 treatment report indicates that the Veteran was urged to strictly control his diabetes mellitus by following a strict diet, exercising, and strongly adhering to his diabetes medications.  A March 2014 VA treatment report indicates that the Veteran reported he was eating right but not exercising due to foot pain.   A June 2015 report indicates that the Veteran's fasting blood sugar was usually in the 160 to 240 range but during the day they were in the 160s; he denied any hypoglycemic episodes.  Subsequently, he was advised to increase his insulin dosage.  An additional June 2015 record shows that the Veteran was instructed to exercise at least 30 minutes three times per week and increase physical activity to help control blood pressure.

During a November 2009 VA examination, the Veteran denied hospital treatment in the past year, to include hospitalization for hypoglycemic reactions and ketoacidosis.   The Veteran was noted to control his diabetes with a low carbohydrate diet, oral medication, and insulin.  The examiner stated that the Veteran's diabetes did not cause any restriction of activities. 

A February 2010 private treatment record reveals that the Veteran was treated at the emergency room for complaints of hyperglycemia that was potentially precipitated by acute bronchitis.  The Veteran was stabilized and discharged with a diagnosis of diabetes with hyperglycemia. 

A March 2010 buddy statement indicated that the Veteran engaged in regular exercise; however, it was noted that the Veteran's blood sugar was high before any exercise routine was performed and dropped extremely low following exercise.  The lay statement also attested to the Veteran's vacillating blood sugar levels which required two hospital visits. 

During a September 2015 VA examination, it was noted that the Veteran had not been hospitalized nor had any episodes of ketoacidosis in the past year.  The Veteran reported that he saw his diabetic care provider for hypoglycemia and ketoacidosis less than twice per month.  The Veteran's May 2015 A1C was measured as 9.7.  Although the Veteran was reported to have limitations with respect to prolonged walking due to his service-connected peripheral neuropathy of the bilateral lower extremities, the examiner noted that no regulation of activities were required to avoid hypoglycemic episodes.

Based on the foregoing evidence, the Board finds that the Veteran does not meet the criteria for an evaluation in excess of 20 percent for his type II diabetes mellitus.  The evidence of record establishes that the Veteran's diabetes mellitus requires insulin and a restricted diet, but not a regulation of his activities.  Moreover, although the Veteran has alleged a restriction of activities due to his diabetes, the probative evidence of record indicates that no such regulation of activities is required.  In fact, VA treatment reports clearly indicate that the Veteran has been urged to exercise to control his diabetes by his diabetic care providers.   Thus, the preponderance of the evidence weighs against a finding that the Veteran is restricted in his ability to perform strenuous activities as required for a 40 percent evaluation.

In addition, the Board acknowledges the Veteran's assertion that a higher evaluation is warranted for diabetes mellitus based on the need for insulin.  See September 2009 claim.   The Veteran has reported that he requires insulin more than once daily.  Diagnostic Code 7913 does provide for a 100 percent rating when more than one daily of injection of insulin is required; however, in order to warrant a 100 percent rating, the Veteran must also have a restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  As discussed above, the Veteran does not have regulation of activities or episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or weekly visits to a diabetic care provider.  Thus, although the diagnostic code does contemplate the amount of insulin required, the Veteran in this case does not demonstrate the other manifestations required to warrant a higher evaluation.  See Camacho, 21 Vet.App. at 365-67 (holding that § 4.21 has no application to DC 7913, which contains cumulative rating criteria for ascending rating levels).  

As such, the Veteran has not been shown to meet the criteria for an increased evaluation under the rating criteria for his type II diabetes mellitus.  Although the Veteran has been shown to require insulin and a restricted diet, he does not require a regulation of activities, which is a necessary component for a higher evaluation.  Accordingly, the Veteran is not entitled to an evaluation in excess of 20 percent for his diabetes mellitus

In addition, the Board notes that the Veteran is already separately service-connected for diabetic complications, including peripheral vascular disease of the right lower extremity (noncompensable).  Although the Veteran has not been assigned a compensable evaluation for his peripheral vascular disease of the right lower extremity, Note 1 to Diagnostic Code 7913 specifically states that noncompensable complications are considered part of the diabetic process under the diagnostic code. 

The Board further notes that the Veteran has erectile dysfunction associated with his type II diabetes mellitus and is in receipt of special monthly compensation for loss of use of a creative organ.  Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913, provides that compensable complications of diabetes are evaluated separately.  Moreover, as previously noted, Note (1) also provides that noncompensable complications are considered part of the diabetic process under code 7913.  In this regard, the RO determined that the Veteran's erectile dysfunction was noncompensable. 

Erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (penis, deformity, with loss of erectile power).  Under Diagnostic Code 7522, in order for the Veteran to receive a compensable rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  Such manifestations would warrant a 20 percent rating.  38 C.F.R. § 4.115b. 

Upon review of the evidence, the Board finds that the Veteran does not meet the criteria for a 20 percent rating for erectile dysfunction.  It is not in dispute that the Veteran has loss of erectile power.  Nevertheless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  The November 2009 VA examination revealed a normal examination of the penis.  Moreover, the September 2015 VA examination showed a normal physical examination of the penis.  The Veteran has not alleged, nor does the evidence show, that he has penile deformity.  As such, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under Diagnostic Code 7522.  

In addition, the Veteran has peripheral vascular disease of the right and left lower extremities associated with his diabetes.  As noted above, the AOJ assigned a separate noncompensable evaluation for the Veteran's peripheral vascular disease of the right lower extremity.  However, the Veteran's peripheral vascular disease of the left lower extremity was also determined to be noncompensable but was evaluated together with diabetes and not assigned a separate evaluation.  Nevertheless, the following discussion will address the severity and manifestations of peripheral vascular disease of both lower extremities.  Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913, provides that compensable complications of diabetes are evaluated separately.  Moreover, as previously noted, Note (1) also provides that noncompensable complications are considered part of the diabetic process under code 7913.   

Peripheral vascular disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7114 (arteriosclerosis obliterans).  Under Diagnostic Code 7114, in order for the Veteran to receive a 20 percent disability rating, the evidence must show claudication on walking more than 100 yards, and diminished peripheral pulses or an ankle/brachial index (ABI) of 0.9 or less.  The next higher rating of 40 percent is assigned if there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less.  A 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less.  Note 1 to Diagnostic Code 7114 provides that the ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, DC 7114 (2015).

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating for his peripheral vascular disease of the lower extremities.  In this case, the evidence of record does not reveal any claudication on walking more than 100 yards, and diminished peripheral pulses or an ABI of 0.9 or less.

The November 2009 VA examination report shows the Veteran was diagnosed as having peripheral vascular disease of the right lower extremity associated with his type II diabetes mellitus.  The Veteran described symptoms of claudication after walking 300 yards on level ground at 2 miles per hour. The examiner noted that the Veteran had an abnormal ABI in the right lower extremity measured as 0.98.  

A May 2010 private vascular study showed the Veteran was assessed as having mild arterial occlusive disease of both lower extremities, with the right leg worse than the left.  The right lower extremity ABI was measured as 1.36 and the left lower extremity was measured as 1.27.  

A September 2015 VA examination showed the Veteran was diagnosed as having peripheral vascular disease related to diabetes mellitus.  The Veteran reported that after walking one mile, he developed cramping in his lower extremities.  He also stated that he had pain in the bilateral lower extremities at rest.  The VA examiner stated that the Veteran's lower extremity pain was due to his service-connected peripheral neuropathy rather than his peripheral vascular disease.   Upon examination, the Veteran's right ABI was 1.02 and the left ABI was 1.0; the examiner noted that this was within normal limits bilaterally as normal ranges were from 1.0 to 1.4.  The severity level was noted to be minimal based on normal ABI findings.  The examiner stated that there were no limitations or functional impairment due to the Veteran's peripheral vascular disease.  

Based on the foregoing, notably, normal ABI findings throughout the appeal period, the Board finds that the evidence of record does not support a compensable disability rating for the Veteran's peripheral vascular disease for either lower extremity under Diagnostic Code 7114.

With respect to the issues of increased evaluations for the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities, prior to September 29, 2015, the 10 percent evaluations contemplated mild incomplete paralysis of the sciatic nerve for the lower extremities.  On and after September 29, 2015, the 20 percent evaluations contemplated moderate incomplete paralysis of the sciatic nerve.

Upon review of the evidence, the Veteran does not meet the criteria for an evaluation in excess of 10 percent rating for his peripheral neuropathy of the lower extremities prior to September 29, 2015, and in excess of 20 percent on or after September 29, 2015.  

The Veteran's peripheral neuropathy of the bilateral lower extremities is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8720.

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia. 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a. Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration. Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

At a November 2009 VA examination, the Veteran described having symptoms of loss of strength in his hands and legs and tingling and numbness in his feet and hands.  The examiner indicated that the Veteran had sensory and motor function within normal limits.  The reflexes of the right and left lower extremities revealed knee jerks of 1+ and ankle jerks of 1+.  The examiner assessed the Veteran as having neuralgia.  The examiner noted there is sensory dysfunction demonstrated by bilateral distribution deficit but also stated that there is no motor dysfunction. 

As such, prior to September 29, 2015, the evidence does not show findings of more than mild incomplete paralysis or impairment.  Indeed, the evidence shows that the peripheral neuropathy of the lower extremities was manifested by numbness, and tingling, but he had normal muscle strength, sensory, and reflex examinations during the November 2009 VA examination.  38 C.F.R. § 4.124a indicates that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less that the type picture for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The evidence does not show moderate, moderately severe, or severe incomplete paralysis for the bilateral lower extremities.  Additionally, there is also no evidence of complete paralysis.  Thus, the Board finds that a rating higher than 10 percent is not warranted for peripheral neuropathy of the bilateral lower extremities under Diagnostic Code 8720 prior to September 29, 2015.

During a September 2015 VA examination, the Veteran described having symptoms of moderate paresthesias, moderate intermittent pain, and mild numbness of the bilateral lower extremities.  Upon examination, the Veteran had normal strength in the lower extremities and no muscle atrophy and trophic changes were noted.  The Veteran's deep tendon reflexes were 1+ indicating decreased reflexes.  Light touch/monofilament testing was decreased in the ankles/lower legs and feet/toes. Vibration sensation and cold sensation were also decreased in the bilateral lower extremities.  The examiner assessed the Veteran as having moderate incomplete paralysis of the bilateral lower extremities.  

As such, on and after September 29, 2015, the evidence does not show findings of more than moderate incomplete paralysis or impairment.  Indeed, the evidence shows that the peripheral neuropathy of the lower extremities was manifested by intermittent pain, numbness, and paresthesias, but the Veteran had normal muscle strength and no muscle atrophy, during the September 2015 VA examination.  His symptoms were also described as moderate by the VA examiner.  The evidence does not show moderately severe, or severe incomplete paralysis for the bilateral lower extremities.  Additionally, there is also no evidence of complete paralysis.  Thus, the Board finds that a rating higher than 20 percent is not warranted for peripheral neuropathy of the bilateral lower extremities under Diagnostic Code 8720 on and after September 29, 2015.

Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's type II diabetes mellitus with erectile dysfunction and peripheral vascular disease of the bilateral lower extremities and bilateral peripheral neuropathy of the lower extremities is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, including his required insulin, restricted diet, erectile dysfunction, and symptoms of incomplete paralysis of the peripheral nerves.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected type II diabetes mellitus with erectile dysfunction and peripheral vascular disease of the lower extremities and bilateral peripheral neuropathy under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337  (1996); Shipwash v. Brown, 8 Vet. App. 218  (1995); Thun, supra.
 
The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet.App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet.App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record"). Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An evaluation in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and peripheral vascular disease of the left lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy, right lower extremity, prior to September 29, 2015 and in excess of 20 percent on or after September 29, 2015, is denied.

Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy, left lower extremity, prior September 29, 2015 and in excess of 20 percent on or after September 29, 2015, is denied.


REMAND

With respect to the claim for service connection for hypertension, the Veteran was afforded a VA examination in September 2015 at which time he was diagnosed with hypertension.  The examiner indicated that the disorder was not caused or aggravated by his diabetes mellitus based on the fact that there was a lack of renal involvement and the fact that the Veteran has been on the same hypertension medication for many years despite uncontrolled diabetes.  In addition, the examiner determined that the Veteran's obesity was more likely the cause of the Veteran's hypertension.  The examiner also stated that the Veteran's hypertension was not incurred or caused by his military service because he was not diagnosed with hypertension during active service.  

However, service treatment records reflect that the Veteran was noted to have elevated blood pressure readings at enlistment and discharge.  The March 2002 Report of Medical Examination at enlistment showed blood pressure readings of 154/87 and 140/70.  The January 2005 Report of Medical Examination at separation noted increased blood pressure with a comment that the Veteran should follow up with his private care physician or VA following discharge.  Significantly, the VA examiner did not address whether the Veteran's current diagnosis of hypertension may be related to his elevated blood pressure readings in service, to include whether they were indicative of a pre-hypertensive condition.  In other words, she did not discuss whether a later diagnosis could be related to service, even if it was not incurred therein.  In this respect, the Board must consider all theories of entitlement if raised by the evidence of record, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1375-76   (Fed. Cir. 2004).  Therefore, the Board finds that an addendum medical opinion is needed to determine the nature and etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the case should be returned to the September 2015 VA hypertension examiner (or if she is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of the Veteran's hypertension.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether hypertension clearly and unmistakably preexisted the Veteran's military service.  In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood. 

If the VA examiner determines that the disorder pre-existed the Veteran's military service, provide an opinion as to whether there is clear and unmistakable evidence that any such disorder was NOT aggravated to a permanent degree in his service beyond that which would be due to the natural progression of the disability.  

If it is found that there is clear and unmistakable evidence that the Veteran's disorder existed prior to service and that there is clear and unmistakable evidence that the condition was not aggravated by service, the examiner should clearly indicate the clear and unmistakable evidence supporting his or her conclusion.

If the examiner determines that hypertension did not clearly and unmistakably preexist military service, the examiner should state whether it is at least as likely as not 
(a 50 percent or greater probability) that the Veteran's hypertension is causally or etiologically related to his military service, to include any symptomatology or elevated blood readings therein.  He or she should specifically address whether the Veteran may have been pre-hypertensive in service or whether his current diagnosis is otherwise related to service, even if the disorder did not manifest in service or within one year thereafter.

The examiner should specifically consider the Veteran's service treatment records which include a March 2002 enlistment examination listing blood pressure readings of 154/87 and 140/70 and a January 2005 separation examination noting increased blood pressure and a note that the Veteran should follow up with his private care physician or the VA following discharge.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 
 
4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


